FILED
                            NOT FOR PUBLICATION                             OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10479

               Plaintiff - Appellee,             D.C. No. 2:09-cr-01432-NVW

  v.
                                                 MEMORANDUM *
MARIO SAUL ALVARADO, a.k.a.
Daniel Pineda,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Mario Saul Alvarado appeals from his guilty-plea conviction and 57-month

sentence for reentry of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant

to Anders v. California, 386 U.S. 738 (1967), Alvarado’s counsel has filed a brief


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Alvarado with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d
1179, 1182 (9th Cir. 2000).

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                          2                                    10-10479